Citation Nr: 1646467	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-27 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a compensable disability rating for erectile dysfunction. 

2. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from April 15, 2008 to July 5, 2010, and as 30 percent disabling thereafter. 

3. Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35 prior to July 10, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1983 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) from several rating decisions by multiple Department of Veterans Affairs (VA) Regional Offices (RO). Specifically, an April 2008 rating decision by the RO in Jackson, Mississippi, assigned the Veteran a noncompensable disability rating for erectile dysfunction. A January 2010 rating decision awarded the Veteran a 10 percent disability rating for PTSD, effective April 15, 2008. A subsequent August 2011 rating decision increased the Veteran's PTSD rating to 30 percent, effective July 6, 2010. Finally, an August 2015 rating decision by the RO in New Orleans, Louisiana, awarded the Veteran eligibility for DEA benefits, effective July 10, 2008. Jurisdiction of the case currently remains with the RO in New Orleans. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's service-connected erectile dysfunction was manifested by loss of erectile power without evidence of a deformity of the penis.

2. From April 15, 2008 to July 5, 2010, the Veteran's PTSD was productive of occupational and social impairment with no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, and chronic sleep impairment.

3. From July 6, 2010 to the present, the Veteran's PTSD was productive of occupational and social impairment due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, but absent reduced reliability and productivity due to such symptoms as impaired judgment, impaired abstract thinking, or memory impairment. 

4. The Veteran's service-connected disabilities combine to a 100 percent rating no earlier than July 10, 2008.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for erectile dysfunction have not been met at any time during the rating period on appeal. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7520-22 (2015).

2. From April 15, 2008 to July 5, 2010, the criteria for a disability rating of 30 percent for PTSD, but not higher, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3. From July 6, 2010 to the present, the criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

4. The criteria for an effective date prior to July 10, 2008, for the award of eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35, have not been met.  38 U.S.C.A. §§ 3501, 5113 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated December 2007 and July 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the Veteran was not provided with VCAA notice with regard to his DEA claim. However, such notice was not required, as the Veteran's DEA claim cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Additionally, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. Further, the Veteran has undergone several relevant VA examinations in connection with his claims. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

The Veteran's erectile dysfunction and PTSD claims were previously remanded by the Board in June 2014. At that time, the Board noted that the Veteran had filed timely Notices of Disagreement with regard to these claims, but that Statements of the Case (SOC) had not yet been issued. As such, the RO was instructed to provide the requisite SOCs, and thereafter to return the matters to the Board as warranted. See Manlincon v. West, 12 Vet. App. 238 (1999).

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the necessary SOCs were issued in August 2015. As such, the Board finds that the AOJ has substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Veteran's claims.

Increased Rating Claims

The Veteran is currently seeking increased disability ratings for his service-connected erectile dysfunction and PTSD. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability. In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Erectile Dysfunction

The Board first turns to the Veteran's erectile dysfunction claim.

Currently, the Veteran has been awarded service connection for diabetes mellitus, type II, with erectile dysfunction. The diagnostic criteria for diabetes mellitus hold that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Here, the April 2008 rating decision determined that a noncompensable evaluation was warranted for the Veteran's erectile dysfunction, such that his disability was considered a complication of his diabetes and rated as such. See 38 C.F.R. § 4.115b, 4.119, Diagnostic Codes 7522, 7913 (2015).

The Veteran now seeks a separate and compensable disability rating for his erectile dysfunction. 

Such a compensable rating may be warranted under Diagnostic Code 7522, whereby a 20 percent evaluation is warranted for a penile deformity with loss of erectile power. See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015). Other potentially applicable Diagnostic Codes include Diagnostic Codes 7520 and 7521, which assess the Veteran's symptomatology as a voiding dysfunction under 38 C.F.R. § 4.115a, Voiding Dysfunction criteria, if the Veteran's has half or more of his penis removed or his glans removed, respectively. See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521 (2015). 

Turning to the evidence of record, the Veteran underwent a VA examination of his diabetes mellitus and erectile dysfunction in March 2008. At that time, the VA examiner opined that the Veteran experienced erectile dysfunction as a genitourinary symptom relating to his diabetes. Said symptom was treated with the use of oral medication, though vaginal penetration was possible less than half of the time. However, it does not appear that any examination of the Veteran's penis occurred at that time.  

The Veteran underwent subsequent VA examination in June 2009. Again, the VA examiner noted the Veteran's ongoing erectile dysfunction as a symptom of his diabetes. Although the Veteran continued the use of oral medication to assist with managing his symptoms, vaginal penetration was never or almost never possible. Inspection of the Veteran revealed an uncircumcised penis and testes within normal limits, and no deformities were noted at that time. 

The Veteran underwent additional VA examination in April 2010. At that time, the VA examiner assessed the Veteran with partial erectile dysfunction, as controlled with medication and causing no functional limitations. Examination of the Veteran was reported as follows: uncircumcised male, bilaterally descended normal testicles, no testicular masses or atrophy, no penile deformity, and no inguinal hernia. 

An August 2014 Disability Benefits Questionnaire (DBQ) asserts that the Veteran's erectile dysfunction is at least as likely as not due to his diabetes mellitus. At that time, the Veteran reported a worsening of his condition and a recent change in his related medication. No additional pertinent physical findings were noted at that time. 

The Veteran was diagnosed with erectile dysfunction during a VA examination the following month. At that time, the VA examiner noted the Veteran's history of partial erectile dysfunction since 2005, and the Veteran's reports of a worsening of his condition. The Veteran denied any surgery or trauma to the penis or testicles at that time, and additionally reported the use of continuous medication to assist with managing his condition. No voiding dysfunction, renal dysfunction, retrograde ejaculation, or chronic infections were noted at that time. However, the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication. Upon examination, the Veteran's penis, testes, and epididymis were reported as normal. 

An additional undated DBQ was received by VA in March 2015. At that time, the Veteran was diagnosed with erectile dysfunction and hypogonadism. The Veteran's medical history reported a gradual onset of symptoms getting progressively worse, and the Veteran's ongoing use of medication to assist with managing his symptoms. Voiding dysfunction and retrograde ejaculation were explicitly denied. Instead, the Veteran's symptoms were noted as the inability to achieve an erection sufficient for penetration and ejaculation without the use of medication. Upon examination, the Veteran's penis, testes, epididymis, and prostate were all reported as normal. 

The Board notes that there is extensive additional evidence of record, to include VA treatment records spanning April 2007 to July 2015, private treatment records spanning April 2007 to May 2015, and multiple lay statements offered by the Veteran. These records clearly reference the Veteran's ongoing erectile dysfunction requiring the use of various medications, and the Veteran's belief that his disability contributed to the dissolution of least one romantic relationship. Said records are silent for reports of penile deformity, voiding dysfunction, or removal of the Veteran's penis or glans, including during an extensive September 2014 sexual function history as completed by the Veteran. Instead, physical deformities were explicitly denied at that time. 

Based on the foregoing evidence, the Board finds that a compensable evaluation for the Veteran's erectile dysfunction is not warranted at this time. For the Board to assign a compensable evaluation in this case, there must be evidence of the following: (1) A penile deformity; (2) removal of half or more of the Veteran's penis; or (3) removal of the Veteran's glans. However, none of the evidence of record indicates that the Veteran has had either his glans or a part of his penis removed, nor does it demonstrate a penile deformity. Instead, the Veteran's VA examiners consistently document a normal penis. Further, the Veteran has not submitted any evidence of, or otherwise stated, that he has had any surgical intervention with regards to his reproductive system at any time. Thus in the total absence of evidence speaking to a penis deformity or the removal of the Veteran's glans, penis, or any part thereof, the Board finds that a compensable disability rating is not warranted at this time.

In making this determination, the Board does not disregard the Veteran's reports of psychiatric symptoms as due to his erectile dysfunction. However, a January 2010 rating decision confirmed and continued a prior denial of the Veteran's claim for entitlement to service connection for psychiatric symptoms as due to his diabetes mellitus with erectile dysfunction. The Veteran did not appeal this decision or subsequently request that the claim be reopened. As such, this matter is not for the Board's consideration at this time.

Additionally, the Board acknowledges the Veteran's ongoing reports of erectile dysfunction requiring the use of medication to achieve an erection sufficient for penetration and ejaculation. However, the Board notes that the Veteran is already being compensated for his loss of use due to his special monthly compensation award for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a). As such, to award a separate compensable disability rating based solely on the Veteran's loss of power would constitute impermissible pyramiding in this case. See 38 C.F.R. § 4.14 (2013); see also Mittleider v. West, 11 Vet. App. 181 (1998).

Moreover, loss of erectile power is only compensable when accompanied by a penile deformity under this Rating Schedule. Again, the Board reiterates that there is no evidence of a penile deformity in this case. 

Accordingly, the Board finds that a compensable evaluation for erectile dysfunction must be denied at this time on the basis of the evidence of record in this case. See 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7520-22 (2015).

PTSD

The Board next turns to the Veteran's PTSD claim. Currently, the Veteran is in receipt of a 10 percent disability rating beginning April 15, 2008, and a 30 percent rating beginning July 6, 2010. The Veteran now contends that a higher evaluation is warranted for each period of time. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2015).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

The Board will analyze the evidence of record against the rating criteria set forth above to determine whether an increased rating is warranted at this time. As the Veteran's claim is divided into two distinct periods of time, the Board will address each period in turn. 

April 15, 2008 to July 5, 2010

The Veteran underwent VA psychiatric examination in June 2009. Although the VA examiner did not assert a diagnosis of PTSD at that time, an accounting of the Veteran's psychiatric symptoms was provided in the accompanying examination report. Upon examination, the Veteran presented as follows: clean, neatly groomed, and appropriately dressed; unremarkable psychomotor activity; unremarkable and spontaneous speech; cooperative and friendly attitude; appropriate affect; dysphoric mood; attention intact; oriented to person, time, and place; unremarkable thought process and content; no delusions; capable of understanding the outcomes of his behavior; sufficient insight to understand that he had a problem; no hallucinations; no inappropriate, obsessive, or ritualistic behavior; no panic attacks; no homicidal or suicidal thoughts; good impulse control; no episodes of violence; able to maintain minimum personal hygiene; no problem with the activities of daily living; and normal remote, recent, and immediate memory. 

The Veteran provided additional details regarding his symptomatology during the June 2009 examination. At that time, the Veteran reported that he preferred to be alone. However, he had a few friends, and would interact with family when visiting them from out of town. Further, the Veteran maintained relationships with two of his three children; his relationship with his daughter was strained due to conflict with the child's mother. Although the Veteran dated infrequently, this was largely attributed to self-consciousness due to his erectile dysfunction. In terms of leisurely pursuits, the Veteran noted cooking and landscaping as two of his hobbies. Additional symptoms noted at that time included: depressed mood; poor sleep; decreased energy; trouble concentrating; and decreased interest. The VA examiner further reported a history of nightmares and intrusive thoughts. Accordingly, the VA examiner diagnosed the Veteran with major depressive disorder, and assigned a GAF score of 70. Upon consideration of the above, the examiner asserted that the Veteran did not experience total occupational and social impairment, or deficiencies in judgment, thinking, family relations, work, mood, or school. Instead, reduced reliability and productivity were identified as the primary effects of the Veteran's psychiatric disability. The Veteran did not report current treatment at that time. 

The Veteran underwent subsequent VA PTSD examination in November 2009. Upon examination, the Veteran presented as follows: clean, neatly groomed, and appropriately dressed; unremarkable psychomotor activity and speech; cooperative, friendly, and relaxed attitude; appropriate affect; some noted anger; attention intact; oriented to person, time, and place; unremarkable thought process and content; no delusions; understands the outcomes of his behavior; sufficient insight to understand that he had a problem; no hallucinations; no inappropriate, obsessive, or ritualistic behavior; no panic attacks; no homicidal or suicidal thoughts; good impulse control; no episodes of violence; able to maintain minimum personal hygiene; no problem with the activities of daily living; and normal remote, recent, and immediate memory. Although the Veteran reported sleep impairment, this was largely attributed to a recent diagnosis of sleep apnea, the frequent need to urinate during the night, and chronic pain.

Again, the Veteran provided additional insights regarding his symptoms during the November 2009 examination. At that time, the Veteran reported feelings of sadness, mild anhedonia, and poor sleep resulting in mild fatigue. The Veteran further reported daily or weekly frequency of such symptoms, of moderate severity, lasting several minutes to an hour in duration. Although the Veteran reported two instances of recent outpatient psychiatric treatment, no additional or ongoing treatment was noted, to include therapy or medication. Further, the Veteran reported good relationships with all of his children, but with limited contact as all children lived out of town. Additionally, the Veteran reported ongoing social withdrawal, such that he only had two friends and did not participate in social activities outside of work. While the Veteran reported limited dating, this was again primarily attributed to his erectile dysfunction. Instead, the Veteran enjoyed fishing, yardwork, and working on his house. Additional symptoms relating to persistent re-experiencing of traumatic events, avoidance of stimuli associated with trauma, and responsiveness were noted. Upon consideration of the above, the VA examiner diagnosed the Veteran with PTSD, indicating the existence of mild symptoms and assigning a GAF score of 71. The examiner further opined that the Veteran's symptoms did not appear to cause significant difficulties in his daily functioning. 

In addition to the above VA examinations, the claims file contains extensive private and VA treatment records relating to the Veteran's symptoms during the relevant timeframe. Such records note the Veteran's ongoing use of various medications to assist with managing his symptoms, including depression, anxiety, irritability, and nightmares. Further, the Veteran sought treatment for his disability between August 2008 and October 2008. Accompanying treatment notes dated August 2008 include the Veteran's reports of the following: little interest or pleasure in doing things; feeling down, depressed, or hopeless; feeling badly about himself; difficulty concentrating; and thoughts that he would be better off dead. Subsequent notes dated September 2008 indicate that the Veteran recently experienced several days of little interest or pleasure in doing things, but no addition symptoms at that time. In October 2008, a VA physician noted the Veteran's anxiety stemming from multiple origins. Further, the Veteran reported several days of the following: feeling down, depressed, or hopeless; trouble falling or staying asleep or sleeping too much; and feeling badly about himself. No instances of the following were reported: decreased interest or enjoyment; feeling tired or without energy; poor appetite or overeating; trouble concentrating; difficult communicating with others; suicidal thoughts. Upon examination, the Veteran presented as slightly tangential but otherwise appropriate, with normal affect and good eye contact. 

Further treatment records indicate that in March 2010, the Veteran reported ongoing nightmares and requested additional prescriptions to assist with managing his symptoms. In June 2010, the Veteran denied suicidal or homicidal ideations but reported ongoing nightmares. Further, the Veteran reported social isolation and emotional numbing, such that he spoke on the phone monthly to his family and to one friend. Leisure activities such as landscaping and watching movies were reported, and instances of hallucinations or violent episodes were denied. Irritability, diminished concentration and memory, and hypervigilance were also reported. Upon examination, the Veteran presented as cooperative, oriented, with appropriate presentation, speech, and affect. The Veteran's mood appeared as anxious, though no impairment of thought process and communication was noted. As such, the Veteran was admitted to VA's PTSD program.

Finally, the Veteran submitted numerous lay statements during the relevant time period that addressed his ongoing psychiatric symptoms. In said statements, the Veteran typically identified depression and anxiety as his primary symptoms, and noted continuing problems with sleep impairment and nightmares. In several March 2010 statements, the Veteran further reported emotional numbing, exaggerated startle responses, memory impairment, flashbacks, difficulty concentrating, and occupational impairment as related to his disability. In June 2010, the Veteran reported occupational and social impairment with deficiencies in work, family relations, and memory. Specifically, the Veteran reported isolation from his family, and the inability to find such items as his keys and iPod, as events related to his psychiatric disability. Further, the Veteran reported difficulty adjusting to stressful circumstances. As such, the Veteran indicated the ongoing use of medication to assist with managing his symptoms during this time.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that a disability rating of 30 percent is warranted for the period of April 15, 2008 to July 5, 2010. During this time, the Veteran's PTSD primarily manifested by chronic depression, anxiety, and chronic sleep impairment, resulting in GAF scores indicative of mild psychiatric symptoms. While the Board acknowledges that the Veteran's sleep impairment was due in part to unrelated sleep apnea, the Veteran repeatedly noted ongoing sleep disturbances as caused by frequent nightmares which prevented the Veteran from sleeping more than a few hours at a time. As such, the Veteran required the constant use of medication to assist with managing his symptoms. Although the evidence of record does not clearly indicate that the Veteran's symptoms caused decreased work efficiency or intermittent periods of inability to perform occupational tasks as set forth in the rating criteria, the Board finds that the severity and duration of the Veteran's symptoms warrants an increased rating at this time.  

Although an evaluation in excess of 30 percent is available, the Board finds that such a rating is not warranted based on the evidence of record. During the rating period on appeal, the Veteran remained relatively high-functioning despite the presence of his psychiatric symptoms, such that he was able to maintain steady employment, engage in routine self-care, and communicate appropriately and effectively with others. Further, the Veteran noted positive relationships with a few close friends and at least two of his children. Although the Veteran described a strained relationship with his third child, said strain was attributed to factors unrelated to his psychiatric disability. Similarly, although the Veteran noted the absence of a romantic partner during the rating period on appeal, lay statements offered by former girlfriends largely attribute the dissolution of their relationships to factors unrelated to the Veteran's psychiatric disability. 

Thus in considering the totality of the evidence and the Veteran's complete disability picture as presented by the evidence of record, the Board finds that the Veteran's symptoms were productive of sufficient occupational and social impairment as to warrant a 30 percent disability rating for the period of April 15, 2008 to July 5, 2010.

July 6, 2010 to the Present

The Board now turns to the second rating period on appeal. 

The Veteran underwent VA PTSD examination in January 2011. Upon examination, the Veteran presented as follows: appropriately and casually dressed; pleasant, easily engaged, and articulate; unremarkable psychomotor activity; spontaneous, clear, and coherent speech; cooperative, friendly, relaxed, and attentive attitude; appropriate affect; dysphoric mood; intact attention; oriented to person, time, and place; unremarkable thought process and content; no delusions; understood outcome of his behavior; sufficient insight to understand that he had a problem; no hallucinations, suicidal thoughts, or episodes of violence; good impulse control; able to maintain minimum personal hygiene; and with no problem with the activities of daily living. Further, the Veteran's remote memory was grossly intact and his recent memory intact following a brief delay. 

Additional notes from the January 2011 examination indicate the Veteran's current use of medication to assist with managing his symptoms, which were reported as daily to weekly in frequency, of mild to moderate severity, and as lasting intermittently throughout the day. Further, the Veteran identified the following as symptoms of his disability: anxiety; depression; feeling fidgety; worry; nightmares about trauma exposure; avoidance of reminders of trauma exposure; recurrent intrusive thoughts of trauma; easily startled; and nightmares and panic attacks. With regard to interpersonal relationships, the Veteran reported good relationships with his family and relationships with women, though he experienced some problems trusting others. Instead, the Veteran reported leisure pursuits of fishing and watching movies. As such, the examiner assigned a GAF score of 65 and asserted that the prognosis was fair and would improve with continued treatment. The examiner further indicated that the Veteran's symptoms may cause some decreased effectiveness at work during periods of increased stress. 

In June 2011, private examiner Dr. Reddy completed a PTSD Disability Work Capacity Evaluation form for the Veteran. At that time, the Veteran reported PTSD, affective disorder, anxiety-related disorder, and depression as related to his military service. With regard to current symptomatology, the following were noted: persistent re-experiencing of traumatic events; persistent avoidance of stimuli associated with trauma; and persistent symptoms of increased arousal. Upon examination, Dr. Reddy noted that the Veteran's understanding and memory, social interactions, and adaptation were not significantly limited. Further, the Veteran only experienced moderate limitation with regard to the ability to maintain attention and concentration for extended periods, and the ability to work a normal workday without interruptions from psychiatric symptoms. Otherwise, the Veteran's sustained concentration and persistence were deemed to be not significantly limited.  Additionally, the Veteran presented as follows: alert; calm; good eye contact; cooperative attitude; normally responsive speech of a normal rate and quality; slightly anxious mood; appropriate affect; coherent thought process and form; no hallucinations; unremarkable thought content; no suicidal or homicidal thought content; full oriented with unimpaired concentration; intact memory; and appropriate insight. Positive relationships with family and peers, realistic assessment of problems and treatment goals, participation in hobbies, the ability to adapt to stressful life circumstances, and the ongoing maintenance of work/employment were also noted. Nevertheless, Dr. Reddy ultimately assigned a GAF score of 55, and asserted that the Veteran was so totally and permanently disabled as to prevent fully competitive work with regular pace and persistence on a regular, 40-hour-per-week basis.

The Veteran underwent subsequent VA PTSD examination in October 2011. Upon examination, the VA examiner asserted that the Veteran did not meet the criteria for a diagnosis of PTSD. In doing so, the examiner declined to identify any symptoms related to the Veteran's psychiatric disability, and noted that the Veteran did not suffer from persistent re-experiencing of traumatic events, avoidance of stimuli associated with trauma or numbing of general responsiveness, or persistent symptoms of increased arousal. Although the Veteran reported a history of panic attacks, the VA examiner noted that the reported symptoms, including numbness, flashbacks, irritability, and headaches, did not meet the criteria for a panic disorder. However, the examiner did note the Veteran's ongoing use of medication to assist with managing his symptoms, As such, the VA examiner assigned a GAF score of 75 at that time, indicating that the Veteran's symptoms were transient in nature and caused no more than slight impairment in occupational functioning. 

Although a March 2012 DBQ has been associated with the claims file, the Board notes that the VA examiner did not assess the Veteran's psychiatric symptomatology at that time, such that the report is not adequate for VA rating purposes.  

An August 2014 private treatment letter indicates that the Veteran participated in individual, weekly therapy sessions to address PTSD, depression, and anxiety that month. 

Finally, the Veteran most recently underwent VA PTSD examination in September 2014. At that time, the VA examiner noted that the Veteran's history of psychiatric diagnoses were based largely upon the Veteran's subjective report of symptoms, with no collection of objective evidence or testing data to substantiate his claims. Additionally, the Veteran completed a questionnaire in conjunction with the September 2014 evaluation. Upon review of the Veteran's responses, the VA examiner deemed the test results invalid, as a result of over-endorsing symptoms and endorsement of symptoms that are not typical of PTSD. Instead, the Veteran's responses rendered his response pattern invalid and suggestive of over-exaggeration or feigning of symptoms. As such, the examiner noted no objective evidence to support a current diagnosis of PTSD at that time. 

Nevertheless, the September 2014 VA examiner reported the Veteran's ongoing symptoms of depressed mood, anxiety, and chronic sleep impairment, and the ongoing use of medication to assist with managing his symptoms. Upon examination, the Veteran presented as clean, well-groomed, and casually dressed. As such, the examiner reported that the Veteran experienced occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication. 

Again, the Veteran has additionally submitted extensive private and VA treatment records from the rating period on appeal. Said records note the Veteran's ongoing but sporadic use of medication to assist with managing his symptoms, which most commonly included depression, anxiety, irritability, and nightmares. At no time did the Veteran report hallucinations, delusions, paranoia, or suicidal or homicidal ideations. Typically, the Veteran presented as calm, well-groomed, goal-oriented and logical, cooperative, and without memory impairment. 

In July and August 2010, the Veteran requested an increase in his medication dosage due to mood disturbances, anxiety, flashbacks, and nightmares. Upon examination, the Veteran presented with some anxiety and a restricted affect, but no psychomotor agitation or retardation. Records dated November 2010 indicate the Veteran's continued use of medications to assist with managing his symptoms. In February 2011, the Veteran reported ongoing nightmares and requested a stronger medication to assist with managing his symptoms. At that time, the Veteran also reported current treatment with a VA psychiatrist. In September 2011, the Veteran reported ongoing anxiety, sleep disturbances, and panic attacks. Mood swings, irritability, depression, and social withdrawal were also indicated. During examination, the Veteran presented with a monotone voice and pressured speech with poor eye contact. In June 2012, a VA physician noted the Veteran's intermittent compliance with his psychiatric appointments. In April 2013, the Veteran reported ongoing sleep disturbances and flashbacks. However, the Veteran reported inconsistent use of his medications since October 2012, such that he only used his medications "as needed." At that time, the Veteran reported some instances of social withdrawal. 

In January 2014, the Veteran reported ongoing nightmares and flashbacks. In July 2014, the Veteran reported to a VA examiner that he had not taken his psychiatric medications in approximately one year, but sought a new prescription due to ongoing symptoms including sleep disturbances and the recent dissolution of a romantic relationship. The Veteran was deemed a low suicide risk upon evaluation. At that time, primary risk factors were noted as psychiatric illness, with a secondary factor of disruption of an important personal relationship. In September and October 2014, the Veteran participated in anger management and PTSD therapy sessions. In January 2015, the Veteran described a tendency to isolate and ongoing challenges managing interpersonal relationships. Further symptoms noted at that time included insomnia, flashbacks, re-experiencing of symptoms, hopelessness, and panic. In October 2015, the Veteran sought updated prescriptions for psychiatric and sleep medications. At that time, the veteran reported that his symptoms were exacerbated by his career, such that he desired to seek alternative employment options. In December 2015, the Veteran reported ongoing social isolation, flashbacks, and re-experiencing of symptoms. In February 2016, the Veteran participated in VA psychotherapy sessions and reported such symptoms as flashbacks and hypervigilance. At that time, the Veteran's primary risk factors were identified as psychiatric illness, with protective factors including good family and social relationships. The Veteran rated his mood as a seven to eight out of ten at that time.

Additionally, the Veteran has submitted numerous lay statements regarding his psychiatric disability during this timeframe. In most of these statements, the Veteran asserted a worsening of his condition, such that frequent changes in his medication occurred. The most frequently referenced symptoms included ongoing sleep impairment, depression, and anxiety. In October 2010 and June 2011, the Veteran cited occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect. Panic attacks, memory impairment, and impaired abstract thinking were also mentioned at that time. In June 2011, the Veteran referenced difficulty with social relationships, such that he did not currently have a girlfriend. In October 2011, the Veteran noted recent flashbacks occurring several times a week. In November 2011, the Veteran reported weekly flashbacks and panic attacks, decreased interest, feelings of worthlessness and guilt, and difficulties concentrating. In August 2012, the Veteran reported recurrent distressing dreams of event, persistent avoidance of normal activities, loss of interest, feelings of detachment, and restricted range of affect. In October 2014, the Veteran indicated recent participation in several anger management classes that ended that same month. In December 2014, the Veteran reported ongoing difficulties maintaining social relationships, particularly with women.

A July 2014 lay statement submitted by the Veteran's ex-girlfriend references his ongoing "PTSD episodes" and mood swings.

Upon consideration of the above, the Board finds that an increased rating is not warranted for the period of July 6, 2010 to the present. 

In reaching this conclusion, the Board acknowledges that there are several items of evidence tending to support the assignment of an increased rating at this time. However, said items offer little probative value and thus do not serve as reliable sources regarding the Veteran's disability picture during the rating period on appeal.

The first such item is the June 2011 private examination report provided by Dr. Reddy. Upon examination of the Veteran, Dr. Reddy assigned a GAF score of 55 and opined that the Veteran was so totally and permanently disabled as to prevent fully competitive work with regular pace and persistence on a regular basis. However, this conclusion directly contradicts Dr. Reddy's own treatment notes, which assert only "moderate" limitations of the Veteran's occupational performance due to his psychiatric symptoms. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion). At no time did Dr. Reddy attempt to rectify this disparity or offer a rationale in support of the provided opinion. 

Further, Dr. Reddy's medical opinion is not supported by the other evidence of record, including his own treatment notes, which assert that the Veteran's understanding, memory, social interactions, adaptation, concentration, and persistence were not significantly limited by the presence of his psychiatric symptoms. Additionally, the evidence of record clearly indicates that the Veteran maintained consistent and substantial employment throughout the entire rating period on appeal. As such, Dr. Reddy's medical opinion offers little probative value in determining the appropriate disability rating for the Veteran's PTSD. 

Additionally, Dr. Reddy's examination is based upon the Veteran's reports and not Dr. Reddy's personal observations of the Veteran's symptomatology. However, the Veteran has not proven himself to be a credible historian regarding his psychiatric symptoms. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual basis). Instead, the Veteran commonly asserts a disability picture more severe than that which actually exists. Although the Veteran attributes his ongoing sleep impairment to PTSD, this symptom is due, at least in part, to chronic sleep apnea. Further, the Veteran frequently cites social and familial impairment as due to his PTSD without accounting for additional contributing factors. For example, the Veteran commonly references infrequent visits with his children as due to his psychiatric symptoms. However, the Veteran's three adult children currently live out of state, such that the infrequency of visitation is likely impacted by lack of physical proximity. Similarly, the Veteran commonly credits his lack of a romantic relationship to his psychiatric disability. However, three of the Veteran's ex-girlfriends have submitted lay statements identifying unrelated contributing factors, particularly the Veteran's erectile dysfunction and related self-consciousness. Finally, the Veteran commonly refers to alterations of his psychiatric medications as reliable evidence regarding the severity of his disability. However, the evidence of record indicates that the frequent changes made to the Veteran's prescriptions are often at his own request. Further, the Veteran has gone extended periods of time without the use of such medications, despite the existence of a current prescription. 
Moreover, the Veteran has submitted dozens of lay statements that continually assert a worsening of his condition. If such reports were to be believed, the Veteran's current disability would have declined to such an extent that he would now be unable to independently or appropriately function as a result of his psychiatric symptoms. Further, the Veteran's statements regarding his symptoms typically stand as mere recitations of the diagnostic criteria for psychiatric disabilities, and fail to provide actual examples of such symptoms as experienced in his daily life. Such a disparity was noted in a September 2011 VA treatment report, which describes the Veteran as "a difficult historian in that he uses psychiatric jargon more than being able to describe actual symptoms[.]" Given the Veteran's longstanding inability to provide credible examples of his psychiatric symptoms, both his own lay statements and any medical opinions derived therefrom offer little probative value in assigning a disability rating.

In contrast, the Board affords significant probative value to the VA treatment records and examination reports, which are based not only upon the Veteran's own reports of his symptoms, but the practitioners' observations, as well. In doing so, the Board identifies ongoing depression, anxiety, and chronic sleep impairment as the Veteran's primary symptoms during the rating period on appeal. Complaints of more severe symptoms, including impaired judgment, impaired abstract thinking, or memory impairment, are absent from the record. As such, the credible evidence of record is indicative of mild social and occupational impairment as embodied in the criteria for a 30 percent disability rating. 

Thus in relying on the credible evidence of record, the Board finds that the Veteran's symptomatology mimics that of the previous rating period, such that an increased rating is not warranted at this time. Accordingly, the Veteran's claim for a rating in excess of 30 percent for the period of July 6, 2010 to the present must be denied. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for either of his increased rating claims. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Turning first to the Veteran's erectile dysfunction, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any of the rating periods on appeal. The full scope of the Veteran's symptoms, including difficulty achieving and sustaining erections, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the rating period on appeal. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

Similarly, the Board finds that with regard to the Veteran's PTSD, the present disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during either of the rating periods on appeal. Again, the full scope of the Veteran's symptoms, including sleep impairment, depressed mood, and anxiety, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran has not asserted that he is totally unemployable as the result of his service-connected disabilities. Instead, the record reflects that the Veteran has maintained steady employment throughout the pendency of this appeal. Accordingly, the Board concludes that a claim for TDIU has not been raised. 
 
DEA Claim

Finally, the Board turns to the Veteran's claim for entitlement to eligibility for DEA benefits prior to July 10, 2008.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and, (2) the veteran has a permanent total service-connected disability; or, (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or, (4) the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015). Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113 (West 2014). 

In this case, the first such date on which the Veteran's combined disabilities were ratable at 100 percent was July 10, 2008. Thus, VA assigned basic eligibility for DEA benefits as of that date. As the above denials of the Veteran's erectile dysfunction and PTSD claims will not alter the date on which the Veteran is rated as totally disabled, the Board must deny the Veteran's claim for an effective date prior to July 10, 2008 for entitlement to DEA benefits in this case.  


ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied. 

For the period of April 15, 2008 to July 5, 2010, entitlement to a disability rating of 30 percent, but no higher, for PTSD is granted.

For the period of July 6, 2010 to the present, entitlement to a disability rating in excess of 30 percent for PTSD is denied. 

An effective date prior to July 10, 2008, for the award of eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


